Citation Nr: 0110308	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling.  

In June 1999, the veteran filed a claim for a total rating 
based upon individual unemployability (TDIU) (Veteran's 
Application for Increased Compensation Based Upon Individual 
Employability (VA Form 21-8940)).  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
intermittent flashbacks, nightmares, anger, depression and 
sleep disturbance.  


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's application for an 
increased rating for service-connected PTSD.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has also secured all obtainable VA and 
private medical records that the veteran has identified as 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and is in receipt of sufficient 
information to proceed.  Accordingly, VA's duty to assist the 
claimant has been satisfied.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b) and 
(c)).  In addition, the veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of the various statements of the case and 
supplemental statements of the case that have been issued 
during the appellate process, along with the Remand 
promulgated by the Board in November 1997.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The Board therefore finds that the requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000), with regard to notice 
and development of the veteran's claim, have been satisfied.

In June 1990, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  In October 1998, the 
veteran filed a claim of entitlement to an increased rating 
for PTSD, and in January 1999, the RO denied the claim.  The 
veteran appealed the increased rating issue.  

A review of the veteran's written statements, and the 
transcript from his December 2000 hearing, shows that he 
asserts that a higher evaluation is warranted for his PTSD 
because he has symptoms that include nightmares, intrusive 
thoughts of Vietnam, flashbacks, sleep disturbances and 
anger.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The RO has assigned the veteran's PTSD a 30 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 
9411, a 30 percent evaluation is in order where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

VA outpatient treatment reports dated between October 1997 
and December 2000 show ongoing treatment for psychiatric 
symptoms, and that the veteran has been on medication, 
primarily Depakote, for control of his symptoms.  These 
symptoms included anger, irritability, flashbacks, isolating 
behavior, nightmares and intrusive thoughts of Vietnam.  A 
December 2000 report contains a GAF score of 55.  There is 
significant evidence of ongoing marital discord, and it 
appears that the veteran has separated from his wife.  A 
January 2000 letter from a VA psychologist, R. L. Coverly, 
Ph.D., states that the veteran has been going to a PTSD group 
on a weekly basis, and that he suffers from most of the 
symptomatology associated with PTSD.  Finally, a psychiatric 
examination report from Valeria M. Honablue, M.D., dated in 
August 1998, shows that the veteran reported that he had 
undergone surgery for pancreatic cancer in July 1998, and 
that he complained of depression, feelings of helplessness 
and hopelessness, anxiety poor sleep and appetite, and 
homicidal and suicidal thoughts.  He attended a PTSD group 
once a week and saw a psychiatrist once every two to three 
months.  He was taking Depakote, 500 milligrams, two in the 
morning and three at night for mood stabilization.  He was 
separated from his wife, and he worked as a mechanic until 
his July 1998 surgery.  On examination, he was oriented, 
alert, cooperative and neatly groomed.  Mood was depressed 
and affect was mood congruent.  Speech was coherent and goal 
directed.  Thoughts were organized.  Cognitive functions were 
intact to include immediate, recent and remote memory.  
Neither panic attacks nor any obsessive-compulsive or 
ritualistic behavior were reported.  He reported suicidal and 
homicidal ideation with no plan to act on those thoughts.  
Judgment and insight were fair.  The diagnoses were PTSD, 
moderate major depression and alcohol dependence in full 
remission.  The Axis V diagnosis was a GAF score of 50, with 
a notation of serious symptoms (suicidal and homicidal 
ideation) and serious impairment in social and occupational 
functioning.  

Based on the foregoing, the Board has determined that the 
evidence shows that the veteran has occupational and social 
impairment, such that his overall condition more closely 
approximates the criteria for a 50 percent rating under DC 
9411.  Therefore, the Board finds that a 50 percent rating is 
warranted for PTSD.  The veteran has been receiving group 
therapy on a weekly basis, and sees a psychiatrist several 
times per year.  His symptoms include anger, irritability, 
flashbacks, isolating behavior, nightmares and intrusive 
thoughts of Vietnam, and he has been receiving medication, 
primarily Depakote, in a continued attempt to stabilize his 
condition.  His GAF scores range between 50 and 55, 
suggesting moderate to serious symptoms or moderate to 
serious difficulty in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  Dr. 
Coverly has stated that the veteran suffers from most of the 
symptomatology associated with PTSD, and Dr. Honablue noted 
that the veteran's PTSD symptomatology had been exacerbated 
by the stress of his pancreatic cancer.  Accordingly, the 
Board finds that a rating of 50 percent is warranted for the 
veteran's PTSD.  

A rating in excess of 50 percent is not warranted.  The 
highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating or 
a 70 percent rating.  As previously stated, overall, the 
veteran' s GAF scores have ranged from 50 to 55, suggesting 
that his symptoms ranged from moderate to serious.  VA 
outpatient reports show that the veteran has consistently 
been noted to be oriented, with relevant and coherent speech, 
and to be without psychotic symptoms or other evidence of 
gross impairment in thought processes.  Of particular note, 
although the Dr. Honablue's report appears to have placed 
emphasis on the veteran's reports of suicidal and homicidal 
ideation, her report indicated that she had not reviewed the 
veteran's C-file.  In this regard, VA outpatient treatment 
reports show that the veteran often denied suicidal and 
homicidal ideation (as well as other PTSD symptoms), and that 
his PTSD symptoms were frequently described as 
"intermittent."  The medical evidence also indicates that 
his thought processes and associations were unremarkable, 
with little or no evidence of such symptoms as delusions, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting oneself or others, an 
intermittent inability to perform the activities of daily 
living, disorientation, memory loss, or other PTSD symptoms 
which would warrant a 100 percent rating.  Insight and 
judgment have primarily been described as fair to adequate, 
with some findings of "good."  With regard to employment, 
it appears that the veteran was working full-time as a 
mechanic until about June 1998.  However, there is no 
evidence that the veteran was unable to work due to his PTSD.  
In this regard, VA medical records, dated between July 1998 
and 2000, show treatment for pancreatic cancer, to include 
chemotherapy and radiation therapy.  Service connection has 
not been granted for this condition.  In addition, in June 
1999, the veteran filed a claim for increased compensation 
based on unemployability (TDIU) (VA Form 21-8940).  In this 
claim, he indicated that he had not worked since June 1998, 
and that he expected to receive workers' compensation 
benefits.  A January 1999 VA outpatient treatment report also 
indicates that the veteran had not worked since his surgery.  
Although a January 2000 letter from a VA psychologist states 
that the veteran suffers from PTSD symptomatology, and that 
he is unable to work, this letter is three sentences long, is 
unaccompanied by a substantial rationale or by citation to 
clinical findings, and is vague and unclear as to the exact 
reasons for the veteran's inability to work.  The 1998 
examiner noted that he did not have obsessional rituals or 
compulsive behavior.  He was neatly dressed, reflecting his 
ability to maintain self care.  His speech was coherent and 
goal directed with cognitive functions intact.  Although 
there is some social and industrial impairment, the GAF of 50 
and the other GAF of 55 establish the degree of impairment 
observed by the examiners.  Therefore, the Board finds that 
the impairment resulting from the veteran's PTSD warrants no 
higher than a 50 percent rating.

As a final matter, the Board acknowledges that the claims 
files includes records which indicate that the veteran has 
been receiving benefits from the Social Security 
Administration, and that these records are not associated 
with the claims file.  However, the Board has determined that 
this claim may be fully and fairly adjudicated without 
obtaining the veteran's records from the SSA.  In this 
regard, in a May 2000 letter, the RO requested that the 
veteran supply this evidence, however, there is no record of 
a response.  A "report of contact" (VA Form 119), also 
dated in May 2000, indicates that the RO contacted the 
veteran and was told by him that the SSA had based its 
decision solely on VA medical records, and that he desired to 
have his appeal decided.  At his December 2000 hearing, the 
veteran also stated that he wished to have his claim decided 
without the delay of any more attempts to obtain additional 
medical evidence.  Therefore, as the veteran has indicated 
that the SSA's records do not contain information relevant to 
this issue which is not already of record, the Board has 
determined that securing the SSA records is not necessary.  


ORDER

A rating of 50 percent, and no more, for PTSD is granted, 
subject to provisions governing the payment of monetary 
benefits.



______________________________
H. N. SCHWARTZ
Member, Board of Veterans Appeals 


 

